Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks (WO 2016133398) in view of Danelski (WO 2013116652) and further view of Kurt (US 9227323).

    PNG
    media_image1.png
    598
    799
    media_image1.png
    Greyscale

Regarding claim-1, Hendricks discloses a sorting device (100) for loading, conveying and discharging objects (Fig.1A), the sorting device comprising: 

a drive system (130 driven by actuator 105) for conveying the trays (200) along a path, 
a pusher arm (pushing organ 215) (Fig.2B) arranged on the tray (200) for by means of pushing away, discharging an object (195) present on the tray (200), wherein pushing away takes place substantially transverse to the conveyance direction (T) of the tray (200). 
But Hendricks doesn’t teach - a scanning device arranged along the path at a scanning position downstream the loading position, and arranged for scanning the object during conveyance at the scanning position wherein the scanning device is equipped with a series of cameras arranged around the path so as to capture the object and/or its barcode from several distinct positions, - a control device configured to determine at least one out of: the dimensions of the object, the position of the object with respect to the tray, the orientation of the object with respect to the tray, the position of a barcode located on the object, and the orientation of a barcode located on the object, and - a labelling device arranged along the path at a labelling position downstream the scanning position, and arranged to compose a label based on the object scanned by the scanning device, and to affix the label during conveyance on the object based on the scanned object present on the tray, wherein from the series of cameras, when the object is conveyed along conveyance direction, a view of each camera is directed towards the object to be scanned, the series of cameras comprising: - a first camera having a first view which is directed in the conveyance direction, Inventor: DE BRUIJN, Jacobus Johannes Adrianus et al.Page 3 of 9- a second camera having a second view which is directed in an opposite direction of the conveyance direction, - a third camera having a third view which is directed transverse to the conveyance direction, seen from the first position of the pusher arm, - a 
Danelski discloses a conveying system for transporting items and also discloses a scanning device (tag reader 13, 23) arranged along the path at a scanning position downstream the loading position and arranged for scanning the object during conveyance at the scanning position ([0025], Fig.1), and
a labelling device (label printer 27) arranged along the path at a labelling position downstream the scanning position, and arranged to compose a label based on the object scanned by the scanning device, and to affix the label during conveyance on the object based on the scanned object present on the tray ([0025], Fig.1). It is well known in the art to affix the label on the object by user or by automation i.e. robot.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hendricks device with a scanning device arranged along the path at a scanning position downstream the loading position, and arranged for scanning the object during conveyance at the scanning position, and a labelling device arranged along the path  at a labelling position downstream the scanning position, and arranged to 
Kurt discloses a methods and systems for scanning machine-readable codes or other machine-readable information (e.g., barcodes, text, etc.) on physical objects on a conveyor (Col.4 line14-32; Col.22 line4-26; Fig.5A-5B) and also explicitly teaches a scanning device (504a, Fig.5A-5B) arranged along the path at a scanning position downstream the loading position, and arranged for scanning the object during conveyance at the scanning position wherein the scanning device is equipped with a series of cameras arranged around the path so as to capture the object and/or its barcode from several distinct positions (the reader 504 may include one camera 504a and four mirrors 504b-e. And in still other examples not shown herein, the reader 504 could include other combinations of cameras and mirrors, such as a five-camera arrangement where, instead of mirrors, the reader 504 includes four cameras where each camera is aimed at a respective surface of a box 506 (or other physical object), Col.21 line55-61; and Check Col.21 line45-67 to Col.22 line1-26),
a control device (computing device not shown) configured to determine at least one out of: the dimensions of the object, the position of the object with respect to the tray, the orientation of the object with respect to the tray, the position of a barcode located on the object, and the orientation of a barcode located on the object (In some scenarios, the computing device may determine the location of the barcode 508 and may scan the barcode 508 via the camera 504a and one or more mirrors 504b-e, Col.21 line67 to Col.22 line1-3),

a first camera (504c) having a first view which is directed in the conveyance direction, Inventor: DE BRUIJN, Jacobus Johannes Adrianus et al.Page 3 of 9
a second camera (504e) having a second view which is directed in an opposite direction of the conveyance direction, 
a third camera (504b) having a third view which is directed transverse to the conveyance direction, seen from the first position of the pusher arm, 
a fourth camera (504d) having a fourth view which is directed transverse to the conveyance direction, seen from the second position of the pusher arm, and/or
a fifth camera (504a) having a fifth view which is directed above the object located on the tray, and 
wherein the control device (computing device) is configured to capture the first, second, third, fourth and/or fifth views from the first, second, third, fourth and/or fifth camera respectively, and wherein the control device is configured to process the first, second, third, fourth and/or fifth views to determine at least one out of: the dimensions of the object, the position of the object with respect to the tray, the orientation of the object with respect to the tray, the position of a barcode located on the object, and the orientation of a barcode located on the object (In some scenarios, the computing device may determine the location of the barcode 508 and may scan the barcode 508 via the camera 504a and one or more mirrors 504b-e, Col.21 line67 to Col.22 line1-3 and Check Col.21 line45-67 to Col.22 line1-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify combination of Hendricks and Danelski device 

Regarding claim-2, Hendricks as modified discloses wherein the scanning device (13, 23 as taught by Kurt Fig.5A-5B) is arranged for scanning at least one out of: dimensions of the object, a position of the object with respect to the tray, an orientation of the object with respect to the tray, a barcode, a position of a barcode located on the object, and an orientation of a barcode located on the object (Taught by Kurt: In some scenarios, the computing device may determine the location of the barcode 508 and may scan the barcode 508 via the camera 504a and one or more mirrors/camera 504b-e, Col.21 line67 to Col.22 line1-3 and Check Col.21 line45-67 to Col.22 line1-26; Fig.5A-5B)

Regarding claim-3, Hendricks as modified discloses wherein the labelling device (27 as taught by Danlski Fig.1) is arranged to compose a label based on the barcode located on the objectInventor: DE BRUIJN, Jacobus Johannes Adrianus et al. Page 3 of 9scanned by the scanning device (camera 504a-e as taught by Kurt Fig.5A-5B), and to affix the label (printing label 28 taught by Danelski) on the object based on at least one out of: the dimensions of the object, the position of the object with respect to the tray, the orientation of the object with respect to the tray, the position of a barcode located on the object, and the orientation of a barcode located on the object (camera 504a-e scan barcode 508 as taught by Kurt Fig.5A-5B). It is well known in the art to affix the printed label on the object by user or by automation i.e. robot.

Regarding claim-4, Hendricks as modified discloses wherein a control device (computing device as taught by Kurt) is configured to receive from the scanning device (camera 504a-e as taught by Kurt Fig.5A-5B) data concerning the object scanned by the scanning device (504a-e), and to process the data so as to transmit the processed data to the labelling device (27 

Regarding claim-10, Hendricks as modified discloses wherein the scanning device (13 as taught by Danelski Fig.1) is equipped with a weighing device (scale 16 as taught by Danelski [0025], Fig.1) arranged under the path (140) so as to determine a weight of the object (195).

Claim 5-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks (WO 2016133398) in view of Danelski (WO 2013116652) and further view of Kurt (US 9227323) and even further view of Lin (US 20150158186).
Regarding claim-5, Hendricks as modified discloses wherein the labelling device (27 as taught by Danelski Fig.1) is associated with a printing device to print the label (printing label 28 as taught by Danelski Fig.1) corresponding to the object. 
But Hendricks as modified does not teaches wherein the labelling device comprises a robot having an operating means to pick a printed label and to affix the printed label on to the object.
Lin discloses a robot (10) (Fig.1-2) robot having an operating means to pick a printed label and to affix the printed label on to the object. Although Lin discloses only about robot, it would have been obvious before the effective filing date of the claimed invention to a person 
The combination of modified Hendricks and Lin teaches the concept of labelling device for printing the printing label and robot for picking the printing label and to affix the printing label on the object which efficiently increase the process of labelling the objects.

Regarding claim-6, Hendricks as modified discloses wherein the robot (10 as taught by Lin Fig.1-2) is arranged along the path (140), the robot allowing the operating means (arms 30, 40, axle 54 as taught by Lin Fig.2) to move according to at least three degrees of freedom (defined at imaginary L1, L2, L3 as taught by Lin Fig.2), the robot comprising a actuator (axle 54 as taught by Lin Fig.2) to allow a movement along its longitudinal axis (the axle 54 is moved along third imaginary L3 by shaft 50, as taught by Lin Fig.2 [0017]) to move the operating means towards the object to be labelled. Check [0015-0017] for motion of arms 30, 40, and axle 54 as taught by Lin Fig.2.

Regarding claim-7, Hendricks as modified discloses wherein the robot (10 as taught by Lin Fig.1-2) is arranged along the path (140), the robot allowing the operating means (arms 30, 40, axle 54 as taught by Lin Fig.2) to move according to at least four degrees of freedom (defined at imaginary L1, L2, L3 as taught by Lin Fig.2), the robot comprising aInventor: DE BRUIJN, Jacobus Johannes Adrianus et al. Page 4 of 9actuator (axle 54 as taught by Lin Fig.2) to allow a movement along its longitudinal axis (the axle 54 is moved along third imaginary L3 by shaft 50, as taught by Lin Fig.2 [0017]) to move the operating means towards the object to be labelled and to allow a rotation around its longitudinal axis (the axle 54 is rotatable around the third imaginary L3 by rotary motor 80, as taught by Lin Fig.2 

Regarding claim-16, Hendricks as modified discloses wherein the robot comprises a further actuator (arms 30, 40 moved by motor 60, 70 respectively as taught by Lin Fig.2) to move the actuator (axle 54 as taught by Lin Fig.2) along with a conveyance speed of the tray.

Regarding claim-17, Hendricks as modified wherein the robot comprises a further actuator (arms 30, 40 moved by motor 60, 70 respectively as taught by Lin Fig.2) to move the actuator (axle 54 as taught by Lin Fig.2) along with a conveyance speed of the trays.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
“Claim-11: A guide rail is arranged at the loading position, the guide rail extending along the conveyance direction, above the path where the trays are to be conveyed, the guide rail extending at least between the first position and the second position of the pusher arm being present when a tray is passing the loading position, so as the guide rail to form a protection means for protecting the pusher arm from being hit by an object when the object is loaded on a tray present at the loading position” in combination with the rest of the claim language is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Claim 15 is canceled.
Claim 1-7, 10, and 16-17 are rejected.
Claim 8-9, and 11-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/MA/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651